                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JOHN M. KETNER and FORGEDALE        :
TRADING, LLC,                       :
                Plaintiffs,         :
                                    :
            v.                      :                       No. 5:20-cv-6360
                                    :
GREGORY S. WIDELL, ROBINSON         :
DELAWARE HOLDINGS, INC. d/b/a       :
ROBINSON TECHNICAL PRODUCTS :
CORPORATION, INWELD                 :
CORPORATION, and ROBINSON            :
TECHNICAL PRODUCTS, INC.,            :
                  Defendants.        :
____________________________________

                                            ORDER

       AND NOW, this 6th day of July, 2021, upon consideration of Defendants’ Motion to

Dismiss the Complaint in this matter, see ECF No. 10, and for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED AS FOLLOWS:

       1.      Defendants’ Motion to Dismiss, ECF No. 10, is GRANTED, in part.

       2.      Plaintiffs’ civil RICO claims are DISMISSED, without prejudice and with leave

to amend.

       3.      Should Plaintiffs choose to file an Amended Complaint, they shall do so within

thirty (30) days of this Order.

                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr._________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                                 1
                                              070621
